DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 07/23/2021. Claims 1-22 are presented in the case. Claims 1, 8, 9, 16, 17 and 22 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 63/055,581, filed July 23, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 9, 16 recite the limitation "the data cells". There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullany, US 8527909 B1, in view of Barinaga, US 20090112922 A1.

Regarding independent claim 1, Mullany teaches a method of reordering points in a plurality of ordered series on a chart (Col 4, lines 35-43 Systems, methods, and devices for interpreting manual touch gestures as input to a touch screen for manipulating computer-generated data visualizations such as column charts, bar charts, and pie charts are provided. According to embodiments of the invention, graphical user interface (GUI) data visualization objects and elements (e.g., column charts, bar charts, pie charts, etc.) displayed on a touch screen may be manipulated by a user performing a variety of different conventional touch gestures directed to the touch screen), including:
causing display of the chart, including graphic elements linked to underlying visualized data, the graphic elements representing groups of the points from the plurality of ordered series, the graphic elements oriented along a first axis (Fig. 24A; Col 21, lines 52-63 illustrates a stacked column chart with sub-categories "West", "East", "North", and "South" for the years of 2007, 2008, 2009 and 2010; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data);
receiving first source and target signals resulting from a user action changing an ordinal position of a first group of the points along the first axis (Col 21, lines 52-63 describes a user can sort sub-categories of a stacked column chart in ascending order by directing a drag gesture to a stacked column. For example, FIGS. 24A-B illustrate a GUI 2440 displayed on a touch screen 2412 at various points during the performance of a drag gesture 2443 that starts at contact point 2443A corresponding to the highest sub-category in the stacked column for the year "2008" and ends at contact point 2443B corresponding to the lowest sub-category in the stacked column for the year "2009" to sort sub-categories of a stacked column chart in ascending order); and
responsively, changing an order of the groups of the points in the chart without changing the underlying visualized data, changing an order of labels along the first axis corresponding to the changed order of the groups, and immediately causing display of the reordered graphic elements and labels (Fig. 24B; Col 21, lines 63-67 and Col 22, lines 1-6 describes the result of the drag gesture 2443 is shown in FIG. 24B. As can be seen from FIG. 24B, the sub-categories "West", "East", "North", and "South" are re-stacked in the columns of the horizontal axis categories in ascending order of the sub-category's percentage of the total of all sub-categories. Accordingly, the "West" sub-category is stacked at the bottom of each column and the "South" sub-category is stacked at the top of each column as shown in FIG. 24B.; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data).
Mullany does not explicitly disclose the underlying visualized data are data in cells in a spreadsheet.
However, in the same field of endeavor, Barinaga teaches the underlying visualized data are the data in cells in the spreadsheet (Figs. 4 and 7; [0097] depicts the generation of a graph based upon an array. FIG. 7 includes worksheet 700 which includes array 710 and graph 730. Array 710 is a three-dimensional array based upon the same three dimensions as array 440 of FIG. 4. The dimensions are country with values USA, Canada and Mexico; car, with values Chevy, Ford, and Toyota; and color, with values red, blue, and green; [0026] discloses the array may have multiple dimensions, including but not limited three or more. In embodiments involving spreadsheets, a spreadsheet may display the elements of the array as cells of the spreadsheet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generation of a graph based upon an array where a spreadsheet may display the elements of the array as cells of the spreadsheet as suggested in Barinaga into Mullany’s system. This modification would have been motivated by the desire to generate data visualizations such as column charts, bar charts, and pie charts from data in cells in a spreadsheet.

Regarding dependent claim 2, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches wherein the first source and target signals are generated from dragging and dropping one of the graphic elements (Col 21, lines 52-63 describes a user can sort sub-categories of a stacked column chart in ascending order by directing a drag gesture to a stacked column. For example, FIGS. 24A-B illustrate a GUI 2440 displayed on a touch screen 2412 at various points during the performance of a drag gesture 2443 that starts at contact point 2443A corresponding to the highest sub-category in the stacked column for the year "2008" and ends at contact point 2443B corresponding to the lowest sub-category in the stacked column for the year "2009").

Regarding dependent claim 3, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches wherein at least one of the first source and target signals are generated from selection of one of the graphic elements followed by selection of a position along the first axis (Col 22, lines 4-6 discloses instead a drag gesture, a press and drag gesture is used to sort the sub-categories of a stacked column chart in ascending order).

Regarding dependent claim 4, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches wherein the chart is a stacked column or stacked bar chart and respective points from the ordered series are represented by stacked bars (Fig. 24A; Col 21, lines 52-63 illustrates a stacked column chart with sub-categories "West", "East", "North", and "South" for the years of 2007, 2008, 2009 and 2010).

Regarding dependent claim 5, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches wherein the chart is a vertical or horizontal side-by-side bar chart and respective points from the ordered series are represented by groups of side-by-side bars (Fig. 24A; Col 21, lines 52-63 illustrates a stacked column chart with sub-categories "West", "East", "North", and "South" for the years of 2007, 2008, 2009 and 2010).

Regarding dependent claim 6, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches
providing a sidebar control for the ordering of the groups of the points (Fig. 19A; Col 20, lines 54-58 depicts a sub-category legend area (i.e. a sidebar control) of the GUI to select the sub-categories to be aggregated and then performing a pinch gesture to aggregate the selected categories);
wherein receiving the first source and target signals results from user interaction with the sidebar control (Col 20, lines 58-65 describes sub-categories "Region 2", "Region 3", and "Region 4" are selected with tap gestures 1943A, 1943B, and 1943C respectively. Then, these sub-categories are aggregated with a pinch gesture 1943D).

Regarding dependent claim 7, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Mullany further teaches
providing a panel control that pops up for ordering of the groups of the points (Figs. 17A-17B; Col 20, lines 2-5 describes the user may perform a press gesture near the sub-category legend area of a column chart to reveal a menu (i.e. a panel control that pops up) for selecting an available sub-category to add to the column chart); and
wherein receiving the first source and target signals results from user interaction with the panel control (Col 20, lines 9-12 describes the user may select one of the available sub-categories with, for example, a tap gesture directed to the selection menu 1745).

Regarding independent claim 8, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Mullany further teaches a non-transitory computer readable medium including program instructions that, when executed on hardware resources, cause the hardware resources to implement a method of claim 1 (Fig. 1, 106, 104; Col 5, lines 31-40).

Regarding independent claim 9, Mullany teaches a method of reordering series in a plurality of ordered series on a chart (Col 4, lines 35-43 Systems, methods, and devices for interpreting manual touch gestures as input to a touch screen for manipulating computer-generated data visualizations such as column charts, bar charts, and pie charts are provided. According to embodiments of the invention, graphical user interface (GUI) data visualization objects and elements (e.g., column charts, bar charts, pie charts, etc.) displayed on a touch screen may be manipulated by a user performing a variety of different conventional touch gestures directed to the touch screen), including:
causing display of the chart, including graphic elements linked to underlying visualized data, the graphic elements representing points from the plurality of ordered series and oriented along a first axis (Fig. 9A; Col 16, lines 40-52 illustrates a column chart displayed in a first display state for comparing values across year-based categories. Each year-based category contains two sub-categories designated in the example as "Region 1" and "Region 2". The column chart includes a leftmost column and a rightmost column for each sub-category (i.e. graphic elements) corresponding to the leftmost and rightmost horizontal axis categories. In particular, the leftmost columns for the "Region 1" and "Region 2" sub-categories correspond to the "2007" horizontal axis category and the rightmost columns for the "Region 1" and "Region 2" sub-categories correspond to the "2010" horizontal axis category; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data);
receiving first source and target signals resulting from a user action changing an ordinal position of a first graphic element among a plurality of graphic elements representing respective points from the plurality of ordered series (Col 16, lines 53-63 discloses  the user may sort the horizontal axis categories in ascending order according to a selected sub-category by performing a drag gesture to drag the leftmost column of the selected sub-category to a position at least partially overlapping the rightmost column of the sub-category. For example, as depicted FIG. 9A, the user starts a drag gesture at contact point 943A, drags the leftmost column of the "Region 2" sub-category until the column is at least partially overlapping the rightmost column of the "Region 2" sub-category, and releases contact from the touch screen at contact point 943B); and
responsively, changing an order of the graphic elements in the chart without changing the underlying visualized data, changing an order of labels along corresponding to the changed order of the graphic elements, and immediately causing display of the reordered graphic elements and labels (Fig. 9B; Col 17, lines 7-11 discloses as a result of this drag gesture, the GUI 940 has changed to a second display state in which the horizontal axis categories are sorted in ascending order according to the "Region 2" sub-category; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data).
Mullany does not explicitly disclose the underlying visualized data are data in cells in a spreadsheet.
However, in the same field of endeavor, Barinaga teaches the underlying visualized data are the data in cells in the spreadsheet (Figs. 4 and 7; [0097] depicts the generation of a graph based upon an array. FIG. 7 includes worksheet 700 which includes array 710 and graph 730. Array 710 is a three-dimensional array based upon the same three dimensions as array 440 of FIG. 4. The dimensions are country with values USA, Canada and Mexico; car, with values Chevy, Ford, and Toyota; and color, with values red, blue, and green; [0026] discloses the array may have multiple dimensions, including but not limited three or more. In embodiments involving spreadsheets, a spreadsheet may display the elements of the array as cells of the spreadsheet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generation of a graph based upon an array where a spreadsheet may display the elements of the array as cells of the spreadsheet as suggested in Barinaga into Mullany’s system. This modification would have been motivated by the desire to generate data visualizations such as column charts, bar charts, and pie charts from data in cells in a spreadsheet.

Regarding dependent claim 10, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches wherein the first source and target signals are generated from dragging and dropping one of the graphic elements (Col 16, lines 53-63 discloses  the user may sort the horizontal axis categories in ascending order according to a selected sub-category by performing a drag gesture to drag the leftmost column of the selected sub-category to a position at least partially overlapping the rightmost column of the sub-category. For example, as depicted FIG. 9A, the user starts a drag gesture at contact point 943A, drags the leftmost column of the "Region 2" sub-category until the column is at least partially overlapping the rightmost column of the "Region 2" sub-category, and releases contact from the touch screen at contact point 943B).

Regarding dependent claim 11, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches wherein at least one of the first source and target signals are generated from selection of one of the graphic elements followed by selection of a position along the first axis (Col 17, lines 15-21 discloses the user may be required to perform a press and drag gesture instead of just a drag gesture. In this case, after the user has performed the press portion of the press and drag gesture for a sufficient amount of time (e.g., more than one second), the GUI may provide an indication that the leftmost column of the selected sub-category is ready to be dragged).

Regarding dependent claim 12, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches wherein the chart is a vertical or horizontal stacked bar chart, respective points from the ordered series are represented by stacked bars, and the reordering changes relative positions of the ordered series in each of the stacked bars (Fig. 24A; Col 21, lines 52-63 illustrates a stacked bar chart with sub-categories "West", "East", "North", and "South" for the years of 2007, 2008, 2009 and 2010; Fig. 24B; Col 21, lines 63-67 and Col 22, lines 1-6 describes the result of the drag gesture 2443 is shown in FIG. 24B. As can be seen from FIG. 24B, the sub-categories "West", "East", "North", and "South" are re-stacked in the columns of the horizontal axis categories in ascending order of the sub-category's percentage of the total of all sub-categories. Accordingly, the "West" sub-category is stacked at the bottom of each column and the "South" sub-category is stacked at the top of each column as shown in FIG. 24B.; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data).

Regarding dependent claim 13, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches wherein the chart is a vertical or horizontal side-by-side bar chart, respective points from the ordered series are represented by side-by-side bars, and the reordering changes relative positions of the ordered series in each group of the side-by-side bars (Fig. 9A depicts a vertical side-by-side bar chart; Fig. 9B; Col 17, lines 8-11 depicts the GUI 940 has changed to a second display state in which the horizontal axis categories are sorted in ascending order according to the "Region 2" sub-category).

Regarding dependent claim 14, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches 
providing a sidebar control for the ordering of the ordered series (Fig. 19A; Col 20, lines 54-58 depicts a sub-category legend area (i.e. a sidebar control) of the GUI to select the sub-categories to be aggregated and then performing a pinch gesture to aggregate the selected categories);
wherein receiving the first source and target signals results from user interaction with the sidebar control (Col 20, lines 58-65 describes sub-categories "Region 2", "Region 3", and "Region 4" are selected with tap gestures 1943A, 1943B, and 1943C respectively. Then, these sub-categories are aggregated with a pinch gesture 1943D).

Regarding dependent claim 15, the combination of Mullany and Barinaga teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Mullany further teaches
providing a panel control that pops up for ordering of the groups of the points (Figs. 17A-17B; Col 20, lines 2-5 describes the user may perform a press gesture near the sub-category legend area of a column chart to reveal a menu (i.e. a panel control that pops up) for selecting an available sub-category to add to the column chart); and
wherein receiving the first source and target signals results from user interaction with the panel control.

Regarding independent claim 16, it is a medium claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above. Mullany further teaches a non-transitory computer readable medium including program instructions that, when executed on hardware resources, cause the hardware resources to implement a method of claim 1 (Fig. 1, 106, 104; Col 5, lines 31-40).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mullany, in view of Barinaga, further in view of Obeidat, US 20190102425 A1.

Regarding independent claim 17, Mullany teaches a method of reordering graphic elements on a chart (Col 23, lines 33-35 discloses the user may perform a rotate gesture directed to a pie chart to sort categories in ascending order of pie chart percentage), including:
causing display of the chart, including graphic elements linked to underlying visualized data, the graphic elements representing points from one or ordered series and labels (Fig. 29A; Col 3, lines 42-45 illustrate a GUI displayed on a touch screen at various points during the performance of a touch gesture to sort the categories of a pie chart in ascending order; Col 4, lines 48-53 discloses the application of the touch gestures to the data visualization objects and elements of the GUI does not change the underlying visualized data. Instead, the touch gestures are applied for view manipulation only to provide the user different views of the visualized data);
receiving a first sort signal resulting from a user interaction with the chart (Col 23, lines 33-43 describes the user may perform a rotate gesture directed to a pie chart to sort categories in ascending order of pie chart percentage);
responsively, totaling values in the cells of points in the series, if the chart is not one dimensional, sorting the point totals, reordering the graphic elements and the labels according to the sorted point totals, and immediately causing display of the reordered graphic elements and the labels (Fig. 29B; Col 23, lines 43-45 describes the sorted categories increase in the counter-clockwise direction as shown in FIG. 29B).
Mullany does not explicitly disclose the underlying visualized data are data in cells in a spreadsheet;
causing display of a sort-by-total control in an on-chart control, sidebar or on a panel;
receiving a first sort signal resulting from a user interaction with the sort-by-total control.
However, in the same field of endeavor, Barinaga teaches the underlying visualized data are the data in cells in the spreadsheet (Figs. 4 and 7; [0097] depicts the generation of a graph based upon an array. FIG. 7 includes worksheet 700 which includes array 710 and graph 730. Array 710 is a three-dimensional array based upon the same three dimensions as array 440 of FIG. 4. The dimensions are country with values USA, Canada and Mexico; car, with values Chevy, Ford, and Toyota; and color, with values red, blue, and green; [0026] discloses the array may have multiple dimensions, including but not limited three or more. In embodiments involving spreadsheets, a spreadsheet may display the elements of the array as cells of the spreadsheet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of generation of a graph based upon an array where a spreadsheet may display the elements of the array as cells of the spreadsheet as suggested in Barinaga into Mullany’s system. This modification would have been motivated by the desire to generate data visualizations such as column charts, bar charts, and pie charts from data in cells in a spreadsheet.
The combination of Mullany and Barinaga does not explicitly disclose the 
causing display of a sort-by-total control in an on-chart control, sidebar or on a panel;
receiving a first sort signal resulting from a user interaction with the sort-by-total control.
However, in the same field of endeavor, Obeidat teaches
causing display of a sort-by-total control in an on-chart control, sidebar or on a panel ([0294] discloses a chart may be configured with multiple options for the specific metrics and dimensions to be displayed on the chart. An options list can be provided at the top of the chart, where the dimensions and metrics to be displayed can be changed by selecting specific items; [0295]-[0296] discloses a bar or pie chart component can support sorting configurations based on the chart type);
receiving a first sort signal resulting from a user interaction with the sort-by-total control ([0296] discloses a user can select, from the options list, an item to use for a sort and select a sort order between ascending and descending).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface such as an options list to sort a bar or pie chart as suggested in Obeidat into Mullany and Barinaga’s system. This modification would have been motivated by the desire to present data that can be easily digested, is tailored to specific entities, and can be manipulated or analyzed in a manner to achieve actionable results.

Regarding dependent claim 18, the combination of Mullany, Barinaga and Obeidat teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. Mullany further teaches wherein the chart is a one-dimensional pie chart, the graphic elements are slices of the pie chart, the point totals are the values in individual cells linked to the slices, and the sorting results in reordering of the slices by size (Figs. 29A-29B; Col 23, lines 33-46 depicts a pie chart to sort categories in ascending order of pie chart percentage).

Regarding dependent claim 19, the combination of Mullany, Barinaga and Obeidat teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. Mullany further teaches wherein the chart is one-dimensional and the point totals are the values in individual cells (Figs. 29A-29B; Col 23, lines 33-46 depicts a pie chart to sort categories in ascending order of pie chart percentage).

Regarding dependent claim 20, the combination of Mullany, Barinaga and Obeidat teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. Obeidat further teaches wherein the chart is two-dimensional, the first sort signal includes selection of which dimension should be totaled and the totaling applies to the values in multiple cells over the selected dimension (Fig. 26; [0271] discloses elector 2604 can be used to launch interface 2606, where a user can select a dimension and/or a metric (e.g., calculated according to the dimension) to configure the tag or word cloud; [0293] discloses a bar or chart component can support multiple dimensions and metrics that can be changed from a drop down list on the chart. The chart legend can identify (e.g., by color) each displayed data series. Each pie/donut wedge, bar section, line, or the like, can be represented by an item on the legend. In some embodiments, a title/label can be displayed for an axis. For a category axis, the labels can be the group dimension values. For a value axis, a label can be interval values based on the scale needed for the displayed series metric values; [0295]-[0297] discloses a user can select, from the options list, an item to use for a sort and select a sort order between ascending and descending; Fig. 28, 2802; [0298] discloses Selector 2802 can be used to configure the visualization, where a user can select a configuration for the donut chart).

Regarding dependent claim 21, the combination of Mullany, Barinaga and Obeidat teaches all the limitations as set forth in the rejection of claim 17 that is incorporated. Obeidat further teaches wherein the chart is two-dimensional, the first sort signal includes selection of totaling both dimensions, the totaling applies to each of the dimensions separate, and the sorting applies to each of the dimensions (Fig. 26; [0271] discloses elector 2604 can be used to launch interface 2606, where a user can select a dimension and/or a metric (e.g., calculated according to the dimension) to configure the tag or word cloud; [0293] discloses a bar or chart component can support multiple dimensions and metrics that can be changed from a drop down list on the chart. The chart legend can identify (e.g., by color) each displayed data series. Each pie/donut wedge, bar section, line, or the like, can be represented by an item on the legend. In some embodiments, a title/label can be displayed for an axis. For a category axis, the labels can be the group dimension values. For a value axis, a label can be interval values based on the scale needed for the displayed series metric values; [0295]-[0297] discloses a user can select, from the options list, an item to use for a sort and select a sort order between ascending and descending; Fig. 28, 2802; [0298] discloses Selector 2802 can be used to configure the visualization, where a user can select a configuration for the donut chart).

Regarding independent claim 22, it is a medium claim that corresponding to the method of claim 17. Therefore, it is rejected for the same reason as claim 17 above. Mullany further teaches a non-transitory computer readable medium including program instructions that, when executed on hardware resources, cause the hardware resources to implement a method of claim 1 (Fig. 1, 106, 104; Col 5, lines 31-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hou et al. (US 20150254369 A1) teaches users directly manipulating visual depictions of aspects of a data set displayed in a user interface to generate or modify visual representations of the data set, such as a chart.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143